Title: To Alexander Hamilton from Joseph Nourse, 5 November 1793
From: Nourse, Joseph
To: Hamilton, Alexander


Treasury Department, Register’s Office, November 5, 1793. Requests “that an Estimate of the Monies that may be requisite to defray the Expenses of your Department for the ensuing Year be made out and transmitted as early as convenient, for the purpose of forming a General Estimate of the expenditures of the United States for the year 1794 to be laid before Congress at their next meeting.”
